Detailed Action
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
CONTINUED EXAMINATION UNDER 37 C.F.R. § 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114. Applicant's submission filed on February 2, 2021 has been entered.
RESPONSE TO AMENDMENT AND ARGUMENTS
This Non-Final Office action is responsive to the Request for Continued Examination filed on February 2, 2021 (hereafter “Response”). The amendments to the claims are acknowledged and have been entered.
Claims 1, 9, 11, 18, and 21–23 are now amended.
New claim 24 is now added.
Claims 1–5, 7–15, 17–24 are pending in the application. 
The objection to claim 9 is hereby withdrawn responsive to the Applicant’s amendment correcting the informality.
The Applicant’s traversal of the rejection of claims 1, 7–11, 17, 18, 21, and 22 under 35 U.S.C. § 102 in light of the amendment is persuasive. As the Applicant explains, the present amendment narrows the independent claims in several respects in order to avoid anticipation by the Kikin-Gil reference:
Kikin-Gil does not disclose that the multiple content items are displayed during "a communications session of a video conference," as recited in amended claim 1. 
(Response 14).
The Examiner agrees, and therefore, this ground of rejection is hereby withdrawn (together with the other grounds of rejection under 35 U.S.C. § 103 that rely on Kikin-Gil as the primary/base reference). 
However, the change in scope also necessitates new grounds of rejection, which are set forth below. Accordingly, as all claims stand rejected, the Applicant’s request for a notice of allowance (Response 19) is respectfully denied.
CLAIM OBJECTIONS
The Office objects to claims 21 and 22 for having the following informalities. Appropriate correction is required.
Claim 21
The antecedent basis for “the indication” (line 5 of claim 21) is unclear, because parent claim 1 provides several different “indications” that could potentially serve as the antecedent for “the indication” of claim 21.
The best fix for claim 21 would be to change “the indication” to instead refer to “the indicator,” since technically, the goal of claim 21 is to remove the visual indicator, not the participant’s indication of interest: 
or;
Claim 22
The present amendment to claim 22 adds an extraneous “the” to line 9 of the claim, such that it now reads “modified shared content is displayed to the the subset of plurality of participants” (emphasis added). The extra “the” should be deleted.
CLAIM REJECTIONS – 35 U.S.C. § 112(A)
The following is a quotation of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
 The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
 Claims 1–5, 7–15, and 17–24 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
garding claim 1, while the specification discloses an instruction to send modified shared content to a “subset plurality of participants,” the specification fails to specifically disclose the same where both of the following are true, as claimed: (1) the subset plurality is defined by a first participant; and (2) the modification to the shared content that the first participant chooses to share is “a timeline reflecting the first time at which the first indication was received and the second time at which the second indication was received.” 
In other words, while the specification discloses that the first participant can pick a subset of other participants with which to share his interest in the shared content, and while the specification also generically discloses that the content can be further modified to include the timeline, (see Spec. ¶ 56) the specification never discloses that the first participant is the one who gets to define which subset of participants may view the timeline, nor does the specification disclose that the first participant’s designated subset is the same subset that gets to see the timeline.
The Applicant alleges that “support for the amendments can be found at least at paragraphs [028], [029], [071], [072], [078], and [079] of the Specification.” (Response 11). These passages provide, inter alia, that a first participant who expresses interest may define a subset of other participants who have access to the first participant’s notification of his interest. But none of these paragraphs explicitly disclose anyone—let alone the first participant—granting a subset of participants access to the timeline.
Accordingly, claim 1 is rejected under 35 U.S.C. § 112 for reciting new matter.
Independent claims 11 and 18 recite the same new matter that claim 1 recites, and are therefore rejected under 35 U.S.C. § 112 for the same reason that claim 1 is rejected. Likewise, since each of dependent claims 2–5, 7–10, 12–15, 17, and 19–24 inherit the new matter recited in their respective parent claims 1, 11, and 18, they are all rejected under 35 U.S.C. § 112 for the same reason that each of their respective parent claims are rejected.
CLAIM REJECTIONS – 35 U.S.C. § 112(B)
The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1–5, 7–15, and 17–24 rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
In claim 1, the antecedent basis for “the modified shared content” in the instruction to “send the modified shared content to the subset plurality of participants” is ambiguous and unclear, because “the modified shared content” could potentially refer three different things: (1) the shared content modified “to include a visual indicator incorporated into the shared content at the determined location,” (2) the shared content modified “to include a timeline,” or (3) the shared content modified with both modification (1) and with modification (2).
	receive, from a second participant in the communications session and in the subset of the plurality of participants at a second time during the communications session of the video conference, a second indication that the second participant has expressed interest in the shared content, 
	modify the shared content to include a notification of the second indication that the second participant has expressed interest in the shared content 
twice-modified shared content to the subset plurality of participants, replacing the shared content such that the twice-modified shared content is displayed to the subset plurality of participants during the communications session of the video conference instead of the shared content, and
	modify the shared content to include a timeline reflecting the first time at which the first indication was received and the second time at which the second indication was received.
Note that moving the timeline limitation is optional; the Applicant could instead opt to simply remove the timeline limitation, rather than moving it to the end.
Accordingly, claim 1 is rejected under 35 U.S.C. § 112 for lack of antecedent basis.
Independent claims 11 and 18 recite the same indefinite matter that claim 1 recites, and are therefore rejected under 35 U.S.C. § 112 for the same reason that claim 1 is rejected. Likewise, since each of dependent claims 2–5, 7–10, 12–15, 17, and 19–24 inherit the indefinite matter recited in their respective parent claims 1, 11, and 18, they are all rejected under 35 U.S.C. § 112 for the same reason that each of their respective parent claims are rejected.
CLAIM REJECTIONS – 35 U.S.C. § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:

I.	SCHNEIDERMAN AND KIKIN-GIL TEACH CLAIMS 1, 7–11, 17, 18, AND 21–24.
Claims 1, 7–11, 17, 18, and 21–24 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0188997 A1 (hereafter “Schneiderman”) in view of U.S. Patent Application Publication No. 2013/0091465 A1 (hereafter “Kikin-Gil”).
Claim 1
Schneiderman teaches
A system for enabling a plurality of participants in a communications session of a video conference having shared content to express an interest in the shared content, the system comprising: 
“FIG. 1 is a high-level block diagram illustrating some implementations of systems for creating and sharing inline media commentary with an online community, for example, social networks.” Schneiderman ¶ 39. “The system may present the commentary to consumers in a number of ways. For example, if the media is a video, the commentary may be displayed while the original video continues to play, particularly, if the commentary is some modification of the video, for example audio/visual modification of the video.” Schneiderman ¶ 38. Among other things, the servers 102a–2 each include a memory 237. Schneiderman ¶ 55.
at least one memory 

storing instructions; and 
A media-commentary application 106 stored is in the memory. Schneiderman ¶ 55. “An implementation of the media-commentary application 106, indicated in FIG. 3 by reference numeral 300, includes various applications or engines [301–327] that are programmed to perform the functionalities described here.” Schneiderman ¶ 57.
and at least one processor configured to execute the instructions to: 
“The system generally includes one or more processors, although only one processor 235 is illustrated in FIG. 2.” Schneiderman ¶ 55. As explained throughout Schneiderman’s disclosure, the processor 235 is configured to execute each of the applications or engines 301–327. See, e.g., Schneiderman ¶¶ 59, 61, 63, 65, 72, 74, 76, and 78.
store shared content, 
“The media module 303 may be software including routines for either receiving live media, media that is broadcast, or pre-recorded media,” Schneiderman ¶ 61, which the media module 303 hosts for viewing by the users of the system. Schneiderman ¶ 62.
send the shared content to the plurality of participants in the communications session of the video conference such that the shared content is displayed to the plurality of participants during the communications session of the video conference, 
“In some implementations, the media conference module 325 initiates and maintains the functionality of a media conference.” Schneiderman ¶ 93. That is, as shown in FIG. 7, users join a media viewing session or conference, a media clip is selected, and then the media clip is played within the media viewing session or conference. Schneiderman ¶ 99.

Next, several of the modules (e.g., modules 305–311) execute software to perform method 400 illustrated in FIG. 4. Accordingly, for the sake of simplicity, the operations of method 400 will now be discussed rather than jumping to each module’s separate description of the operations thereof.
As shown, while a user receives media during the conference in block 402, “method 400 then proceeds to the next block 404 and may include one or more operations to enable a user to add commentary (e.g., by selecting additional media to add as commentary (e.g., text, picture, audio, video, etc.)) to the media.” Schneiderman ¶ 96.
determine a location in the shared content associated with the received first indication, 
As shown in FIG. 8, the user may specify the particular “point of play 806” where the user wishes to insert his commentary 810 during the video. Schneiderman ¶ 100. Similarly, if the content being shared during the video conference is text content, “comments may be associated with specific words, phrases, sentences, paragraphs, or longer blocks of text. The comments may also be associated with photographs, drawings, figures, or other pictures in the document.” Schneiderman ¶ 67.
modify the shared content to include a visual indicator incorporated into the shared content at the determined location, 
“The method 400 then proceeds to the next block 406 and may include one or more operations to add additional media to received or broadcast media for display (e.g., while playing or paused).” Schneiderman ¶ 96.
receive from the first participant an indication of a subset of the plurality of participants with access to the modified shared content,
see also ¶ 29 (“a user A may watch a motion picture (‘movie’), add commentary to it, at specific points to label a particularly interesting portion or entity in the movie and may share it with user B. A notification about the commentary by user A is generated and provided to user B”).
receive, from a second participant in the communications session and in the subset of the plurality of participants at a second time during the communications session of the video conference, a second indication that the second participant has expressed interest in the shared content, 
“The method 400 then proceeds to the next block 412 and may include one or more operations to receive one or more responses to the commentary.” Schneiderman ¶ 96.
send the modified shared content to the subset plurality of participants, replacing the shared content such that the modified shared content is displayed to the subset plurality of participants during the communications session of the video conference instead of the shared content.
“The sharing module 311 shares the media commentary to one or more users of an online community, for example, a social network. In some implementations, the sharing module 311 sends notifications to one or more users of the online community,” and in at least some examples, “the notification includes the media clip and commentary.” Schneiderman ¶ 75; see also ¶ 96 (“the next block 410 and may include one or more operations to send a notification of added commentary (e.g., via email, instant messaging, social stream, video tag, etc.”); and ¶ 108 (referring to FIG. 16, “the user interface includes the news article 1610, and the comment 1620.”). 
Schneiderman does not appear to explicitly disclose a computer executable instruction to “modify the shared content to include a timeline reflecting the first time 
Kikin-Gil, however, also teaches:
A system for enabling participants in a communications session having shared content to express an interest in the shared content, including: 
“FIG. 11 illustrates a system architecture for providing content visualizations to one or more client devices.” Kikin-Gil ¶ 94.
at least one memory storing instructions; and at least one processor configured to execute the instructions to: 
Generally, the program modules described in Kikin-Gil’s disclosure may be stored in electronic form for execution by one or more microprocessors. See Kikin-Gil ¶¶ 78–79.
store shared content, 
Prior to operation 810 of retrieving content items from storage, the content items are naturally “stored in association with a given collaborative work space . . . or stored in association with an insights file.” Kikin-Gil ¶ 69; see also ¶ 94 (explaining that the content is stored in the “store 1116” of FIG. 11).
send the shared content to the plurality of participants in the communications session
At operation 810, “one or more content items may be received by the visualization application 910 with which a visualization may be generated, as described above with reference to FIG. 2.” Kikin-Gil ¶ 69.
receive, from a first participant in the communications session at a first time . . . a first indication that the first participant has expressed interest in the shared content, 
“At operation 825, interaction with content items contained in a given visualization is allowed. As described above with reference to FIGS. 4–7, interaction may include the application of comments, feedback and edits to one or more content items contained in a given visualization.” Kikin-Gil ¶ 71.

“For example, referring to the map illustrated in FIG. 4, a user may wish to provide a comment about the user's employer's sales operation in a given region located on the displayed map.” Kikin-Gil ¶ 46; see also Kikin-Gil ¶ 52 (“the user may add comments tied to . . . positions on a visualization (e.g., location)”) (emphasis added).
modify the shared content to include a visual indicator incorporated into the shared content at the determined location
“At operation 830, the visualization may be updated in association with interaction with one or more content items contained in the visualizations.” Kikin-Gil ¶ 72. For instance, continuing with the FIG. 4 example, “after comments are provided, a comments indicator icon 420 may be positioned on the content item.” Kikin-Gil ¶ 46. 
receive, from a second participant in the communications session . . . a second indication that the second participant has expressed interest in the shared content, 
The collection of edits and comments received during operation 825 (discussed above) may be received from a plurality of users collaborating over the shared content. See Kikin-Gil ¶ 45 (explaining that “a comment may be applied to the displayed content item for providing one or more comments 420 from one or more users associated with the content item.”) (emphasis added); see also Kikin-Gil FIG. 4 (illustrating comments from three different usernames); and Kikin-Gil ¶ 40 (describing a situation in which “another user associated with a collaborative work space has made a change of some kind to a given document.”) (emphasis added).
modify the shared content to include a timeline reflecting the first time at which the first indication was received and the second time at which the second indication was received.
See Kikin-Gil ¶ 47; see also Kikin-Gil ¶¶ 38–41 (describing another example of marking a timeline, such that when change to a given document are stored or comments are received, an alert indicator 220, 235 (or comments indicator 235) may be displayed at a position along the ordered navigation interface component associated with the document to which a change of some type has occurred.). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Schneiderman’s user interface by adding a timeline to the content shared therein, the timeline reflecting the first time at which the first indication was received and the second time at which the second indication was received, as taught by Kikin-Gil. One would have been motivated to combine Kikin-Gil with Schneiderman because “users are seldom, if ever, able to appreciate the content associated with the variety of content items or to appreciate or understand how the content items may relate to each other,” Kikin-Gil ¶ 1, and Kikin-Gil’s timeline alleviates this problem.
Claim 7
Schneiderman, as combined with Kikin-Gil, teaches the system of claim 1, 
wherein the shared content includes at least one image, 
“For example, the media module 303 may receive for viewing one or more videos, audio clips, text, etc., by the users of a social network or other integrated networks.” Schneiderman ¶ 62.

“The method 400 then proceeds to the next block 406 and may include one or more operations to add additional media to received or broadcast media for display (e.g., while playing or paused).” Schneiderman ¶ 96.
Claim 8
Schneiderman, as combined with Kikin-Gil, teaches the system of claim 1, 
wherein the modified shared content further comprises a sound.
The user may “add commentary (e.g., by selecting additional media to add as commentary (e.g., text, picture, audio, video, etc.)) to the media.” Schneiderman ¶ 96.
Claim 9
Schneiderman, as combined with Kikin-Gil, teaches the system of claim 1, 
wherein the first indication and second indication are received using a network interface controller.
As shown in FIG. 2, the server 102 uses a communication unit 241, and “the social network server 102a may be coupled to the network 105 via a signal line 110.” Schneiderman ¶ 42. “The social network server 102a includes a media-commentary application 106a, to which user devices 115a through 115n are coupled via the network 105. In particular, user devices 115a through 115n may be coupled, via signal lines 114a through 114n, to the network 105. The user 125a interacts via the user device 115a to access the media-commentary application 106 to either create, share, and/or view media commentary within a social network.” Schneiderman ¶ 48. 
Claim 10
Schneiderman, as combined with Kikin-Gil, teaches the system of claim 1, 
wherein the modified shared content is sent using a network interface controller.

Claims 11, 17, and 18
Claims 11 and 17 are directed to a method with substantially the same steps embodied as the executable instructions of respective claims 1 and 7. Accordingly, claims 11 and 17 are rejected based on the same findings and rationale set forth above for claims 1 and 7.
Claim 18 is directed to a computer-readable medium storing substantially the same instructions as the memory of claim 1, and is therefore rejected based on the same findings and rationale set forth above for claim 1.
Claim 21
Schneiderman, as combined with Kikin-Gil, teaches the system of claim 1, wherein the at least one processor is further configured to:
receive a command, from at least one of a host and the subset of the plurality of participants in the communications session of the video conference, to clear the indication;
“At operation 825, interaction with content items contained in a given visualization is allowed. As described above with reference to FIGS. 4–7, interaction may include . . . the deletion of existing content items.” Kikin-Gil ¶ 71.
revert the modified shared content to remove the indicator at the determined location; and

send the reverted shared content to the subset of plurality of participants, replacing the modified shared content such that the reverted shared content is displayed to the subset of the plurality of participants during the communications session of the video conference instead of the modified shared content.
“At operation 835, an indication of updates to content items through interaction with the visualization may be provided in association with the ordered navigation interface component.” Kikin-Gil ¶ 72.
Claim 22
Kikin-Gil discloses the system of claim 1, wherein the at least one processor is further configured to:
determine a second location in the shared content associated with the received second indication, 
“At operation 825, interaction with content items contained in a given visualization is allowed. As described above with reference to FIGS. 4–7, interaction may include . . . edits to one or more content items contained in a given visualization.” Kikin-Gil ¶ 71. As will be explained below, such edits include moving an existing content item to a different location.
further modify the shared content to remove the indicator at the determined location and include an indicator at the determined second location; and
“At operation 830, the visualization may be updated in association with interaction with one or more content items contained in the visualizations. For example . . . ordering of displayed content items may be changed.” Kikin-Gil ¶ 72.
send the further modified shared content to the subset of plurality of participants, replacing the modified shared 
“At operation 835, an indication of updates to content items through interaction with the visualization may be provided in association with the ordered navigation interface component.” Kikin-Gil ¶ 72.
Claim 23
Schneiderman, as combined with Kikin-Gil, teaches the system of claim 1, wherein: 
the shared content is stored on a host independent of a device associated with one of the plurality of participants; 
“The media module 303 may be software including routines for either receiving live media, media that is broadcast, or pre-recorded media,” Schneiderman ¶ 61, which the media module 303 hosts for viewing by the users of the system. Schneiderman ¶ 62.
and the at least one processor is further configured to: send the shared content to the device associated with the participant for display to the participant 
“In the example method illustrated, one or more operations may include joining a media viewing session or conference (e.g., video, audio, text chat, etc.), as illustrated by block 702. The method 700 then proceeds to the next block 704 and may include one or more operations to select a media clip. The method 700 then proceeds to the next block 706 and may include one or more operations to play the media clip within the media viewing session or conference.” Schneiderman ¶ 99.
and to send the modified shared content to the host and to the device associated with the participant for display to the host and to the participant. 
“The sharing module 311 shares the media commentary to one or more users of an online community, for example, a social network. In some implementations, the see also ¶ 96 (“the next block 410 and may include one or more operations to send a notification of added commentary (e.g., via email, instant messaging, social stream, video tag, etc.”); and ¶ 108 (referring to FIG. 16, “the user interface includes the news article 1610, and the comment 1620.”). 
Claim 24
Schneiderman, as combined with Kikin-Gil, teaches the system of claim 1, 
wherein the subset of participants excludes at least one participate in the communications session. 
“The method 400 then proceeds to the next block 408 and may include one or more operations to determine who can view the commentary (e.g., public or private).” Schneiderman ¶ 96.

II.	SCHNEIDERMAN, KIKIN-GIL, AND ASAMI TEACH CLAIMS 2, 3, 12, 13, AND 19.
Claims 2, 3, 12, 13, and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Schneiderman and Kikin-Gil as applied to claims 1 and 11 above, and further in view of U.S. Patent Application Publication No. 2010/0201645 A1 (“Asami”).
Claim 2
Schneiderman and Kikin-Gil teach the system of claim 1, but do not appear to explicitly disclose whether or not the annotations provided by the user are explicitly stored as coordinates, let alone receiving local coordinates associated with a first participant.
Asami, however, teaches a processor-implemented technique for designating positions on a screen in a collaborative setting, wherein the at least one processor is further configured to: 

“The determination apparatus 200 preferably predefines a local coordinate system, such as, for example, the x-y coordinate system in FIGS. 3B and 3C, in the first display region 310 and the second display region 320. The position of the pointer image 330 is given using the position coordinate value under the local coordinate system.” Asami ¶ 111.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve the accuracy of Kikin-Gil’s collaborative workspace interface by copying Asami’s technique of first determining a screen’s local coordinates, e.g., the screens of the annotation authors. One would have been motivated to combine Asami with Kikin-Gil and Schneiderman because “it is desirable to have an apparatus, method, and storage medium that makes an object's position easier to designate.” Asami ¶ 6. 
Claim 3
Schneiderman, as combined with Kikin-Gil and Asami, teaches the system of claim 2, 
wherein the instructions to determine the location further comprise instructions to convert the local set of coordinates to a global set of coordinates.
“The CPU 101 may determine the position of the pointer image 330 in the virtual space 300 using a coordinate conversion from the local coordinate system to the global coordinate system.” Asami ¶ 111.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve the accuracy of Kikin-Gil’s collaboration workspace by copying Asami’s technique of first determining a screen’s local coordinates, e.g., the screens of the annotation authors. One would have been motivated to combine Asami with Schneiderman and Kikin-Gil because “it is desirable to have an apparatus, method, and storage medium that makes an object's position easier to designate.” Asami ¶ 6. 
Claims 12 and 13
Claims 12 and 13 are directed to a method with substantially the same steps embodied as the executable instructions of respective claims 2 and 3. Accordingly, claims 12 and 13 are rejected based on the same findings and rationale set forth above for claims 2 and 3.
Claim 19
Claim 19 is directed to a computer-readable medium storing substantially the same instructions as the memory of claim 3 (as read together with its inherited limitations from its ancestor claims 1 and 2), and is therefore rejected based on the same findings and rationale set forth above for claims 1–3.
III.	SCHNEIDERMAN, KIKIN-GIL, AND HUANG TEACH CLAIMS 4, 5, 14, 15, AND 20.
Claims 4, 5, 14, 15, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Schneiderman and Kikin-Gil as applied to claims 1 and 11 above, and further in view of U.S. Patent Application Publication No. 2015/0309766 A1 (“Huang”).
Claim 4
Schneiderman and Kikin-Gil teach the system of claim 1, but does not appear to explicitly disclose receiving at least one image or cropped image representative of an area of interest of a screen associated with the participant.
Huang, however, teaches a system with one or more processors, wherein: 
the at least one processor is further configured to receive at least one image or cropped image representative of an area of interest of a screen associated with the participant.
During a web conference where a content image is shared among attendee devices, “the entire shared content image may be transmitted to some or all of the attendee devices and each of the attendee device processes the shared content image to display only the requested portion.” Huang ¶ 35. Thus, at least one processor is 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Schneiderman and Kikin-Gil’s combined system by configuring the processors to only receive at least one image or cropped image representation of an area of interest, as taught by Huang. One would have been motivated to only transmit the portion of shared content image that will be displayed on the attendee device, as this would result in “conserving bandwidth.” Huang ¶ 35. 
Claim 5
Schneiderman, as combined with Kikin-Gil and Huang, teaches the system of claim 4, 
wherein the instructions to determine the location further comprise instructions to extract the location from the at least one image.
“[E]ach of the attendee device processes the shared content image to display only the requested portion.” Huang ¶ 35.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Schneiderman and Kikin-Gil’s combined system by configuring the processors to only receive at least one image or cropped image representation of an area of interest, as taught by Huang. One would have been motivated to only transmit the portion of shared content image that will be displayed on the attendee device, as this would result in “conserving bandwidth.” Huang ¶ 35. 

Claims 14, 15, and 20
Claims 14 and 15 are directed to a method with substantially the same steps embodied as the executable instructions of respective claims 4 and 5. Accordingly, claims 14 and 15 are rejected based on the same findings and rationale set forth above for claims 4 and 5.
Claim 20 is directed to a computer-readable medium storing substantially the same instructions as the memory of claim 5 (as read together with its inherited limitations from its ancestor claims 1 and 4), and is therefore rejected based on the same findings and rationale set forth above for claims 1, 4, and 5.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R. Blaufeld whose telephone number is (571) 272-4372.  The examiner can normally be reached on M–F, 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571) 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


Justin R. Blaufeld
Primary Examiner
Art Unit 2142



/Justin R. Blaufeld/Primary Examiner, Art Unit 2142